Citation Nr: 0731361	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  06-15 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
Morton's neuroma of the left foot with history of fracture of 
the left fifth metatarsal and degenerative joint disease of 
the left metatarsophalangeal joint.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease (DDD) of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
January 1975 and from January 1978 to January 1995.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2005 rating decision in which the RO, inter 
alia, continued the previously assigned 10 percent rating for 
the veteran's service-connected left foot disability as well 
as continued the previously assigned 10 percent rating for 
the veteran's service-connected DDD of the cervical spine.  
The veteran filed a notice of disagreement (NOD) with the 
continuance of the previously assigned 10 percent ratings in 
December 2005, and the RO issued a statement of the case 
(SOC) in March 2006.  Thereafter, the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in May 2006. 

In July 2007, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

As an initial matter, the Board notes that the veteran 
indicated during his July 2007 videoconference hearing that 
he was to going to submit additional documentary evidence, 
consisting of two medical statements, to be included in the 
record on appeal (as referred to in the July 2007 hearing 
transcript at page 2).  However, these documents are not 
included in the claims file.  Hence, the RO should request 
that the veteran resubmit these documents to be associated 
with his claims file.

Also, the Board notes that the veteran last underwent a VA 
spine examination in May 2005.  In his report, the VA 
examiner diagnosed degenerative joint disease of the cervical 
spine and did not document any neurological findings 
concerning the veteran's cervical spine.  However, during his 
July 2007 Board hearing, the veteran testified that his neck 
pain had increased in severity since that time, as well as 
indicated that recent VA testing had revealed nerve damage in 
his neck.  

To ensure that the record includes sufficient medical 
information reflecting the current severity of the veteran's 
cervical spine disability, the Board finds that a more 
contemporaneous examination-with findings responsive to the 
applicable rating criteria-is needed to properly evaluate 
the service-connected disabilities under consideration.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA 
has a duty to provide the veteran with a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) ("an 
examination too remote for rating purposes cannot be 
considered contemporaneous").

Accordingly, the RO should arrange for the veteran to undergo 
neurological and orthopedic examination, by (a) physician(s), 
at an appropriate VA medical facility. The veteran is hereby 
advised that failure to report for any scheduled VA 
examination(s), without good cause, shall result in a denial 
of the claim(s) for increase.  See 38 C.F.R. § 3.655(b) 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the appellant does 
not report for any scheduled examination(s), the RO must 
obtain and associate with the claims file a copy of any 
notice(s) of the date and time of the examination(s) sent to 
him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding medical records.

The claims file reflects that the veteran has received 
medical treatment from the VA Medical Center (VAMC) in Little 
Rock, Arkansas.  During his July 2007 videoconference 
hearing, the veteran indicated that he has received treatment 
at this facility for his service-connected left foot and 
cervical spine disabilities in April 2007.  However, as the 
claims file only includes records from that facility dated up 
to February 2006, any additional records from that facility 
should be obtained.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Little Rock VAMC since February 2006, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2007) as regards 
requesting records from Federal facilities.

The RO should also give the veteran another opportunity to 
provide information and/or evidence pertinent to the claims 
on appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the appellant to submit all 
pertinent evidence in his possession, and ensure that its 
notice meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)-particularly as regards 
assignment of disability ratings and effective dates-as 
appropriate.  The RO should specifically request that the 
veteran provide authorization to enable it to obtain medical 
records from the private hospital where he received treatment 
for his cervical spine disability (as referred to during the 
July 2007 hearing) from December 2003 to the present.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007). 

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Little 
Rock VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's cervical spine and left foot 
disabilities, from February 2006 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should furnish to the veteran 
and his representative a letter requesting 
that the veteran provide information, and, 
if necessary, authorization, to enable it 
to obtain any additional evidence 
pertinent to the claims for a rating in 
excess of 10 percent for the veteran's 
left foot disability and for a rating in 
excess of 10 percent for DDD of the 
cervical spine.  

The letter should include a summary of the 
pertinent evidence currently of record, 
and notice as to the type of evidence 
needed to substantiate each claim for 
higher rating (to include on an extra-
schedular basis, pursuant to 38 C.F.R. § 
3.321).  

The RO should specifically request that 
the veteran furnish authorization to 
enable VA to obtain medical records from 
the private facility where he received 
treatment for his service-connected 
cervical spine disability, from December 
2003 to the present.  The RO should also 
request that the veteran resubmit 
additional documentary evidence, 
consisting of two medical statements that 
were to be included in the record on 
appeal after the July 2007 videoconference 
hearing (as referred to during the 
hearing).  

The RO should invite the veteran to submit 
all pertinent evidence in his possession 
that is not already of record, and explain 
the type of evidence that it is his 
ultimate responsibility to submit. The RO 
should ensure that its letter meets the 
requirements of Dingess/Hartman (cited to 
above)-particularly as regards assignment 
of disability ratings and effective 
dates-as appropriate.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran that the 
records were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should also arrange for the veteran to 
undergo VA neurological and orthopedic 
examination of his cervical spine, by (a) 
physician(s), at an appropriate VA medical 
facility.  The neurological examination 
should be conducted first, and that 
examination report made available to the 
VA orthopedic examiner in conjunction with 
his or her examination of the veteran.

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to each physician designated to 
examine the veteran, and each examination 
report should reflect consideration of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include X-rays) should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each examiner 
should set forth all examination findings, 
together with the complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

The neurological examiner should identify 
the existence, and frequency or extent, as 
appropriate, of all neurological symptoms 
associated with the veteran's cervical 
spine disability.

The orthopedic examiner should conduct 
range of motion testing of the cervical 
spine (expressed in degrees, with standard 
ranges provided for comparison purposes).  
The physician should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or in coordination 
associated with the cervical spine.  If 
pain on motion is observed, the physician 
should indicate the point at which pain 
begins.  In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional loss 
of the cervical spine due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated use; 
to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.

The examiner should also specifically 
indicate whether there is any ankylosis of 
the cervical spine, and if so, whether 
such is favorable or unfavorable, and the 
extent of such ankylosis-specifically 
whether the entire spine is ankylosed.

Considering all neurological and 
orthopedic examination findings, the 
examiner should also render findings 
particularly responsive to the criteria 
for rating intervertebral disc syndrome 
(IVDS)-specifically, comment as to the 
existence and frequency of any of the 
veteran's incapacitating episodes (i.e., a 
period of acute signs and symptoms due to 
IVDS that requires bed rest prescribed by 
a physician and treatment by a physician).  
If the veteran has incapacitating episodes 
associated with his cervical spine 
disability, the examiner should specify 
whether, over the past 12 months, such 
episodes have had a total duration of (a) 
at least 1 week, but less than 2 weeks; 
(b) at least 2 weeks, but less than 4 
weeks; (c) at least 4 weeks, but less than 
6 weeks; or (d) at least 6 weeks.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the 
examination(s) sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for a 
rating in excess of 10 percent for the 
veteran's left foot disability and for a 
rating in excess of 10 percent for DDD of 
the cervical spine. If the veteran fails, 
without good cause, to report to any 
scheduled VA examination(s), the RO should 
apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  Otherwise, the 
RO should adjudicate the claim(s) for 
increase in light of all pertinent 
evidence and legal authority (to include 
38 C.F.R. § 3.321, as regards extra-
schedular consideration).

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran an appropriate SSOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

